DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,245,824 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 are obvious variants and encompassed by claims 1-22 of U.S. Patent No. 11,245,824 B2 as shown in table below.

Instant Application
U.S. Patent No. 11,245,824 B2
1. An optical lens assembly, comprising at least one dual molded lens element, the dual molded lens element having a central axis and comprising:
a light transmitting portion, comprising:
an optical effective region; and 
a lens peripheral region surrounding the optical effective region; and
a light absorbing portion surrounding the optical effective region, wherein the light transmitting portion and the light absorbing portion are made of different plastic materials with different colors, and the light absorbing portion comprises:
at least three gate portions surrounding the central axis;



wherein, the light transmitting portion and the light absorbing portion of the dual molded lens element are integrally formed by an injection molding;
wherein a gap between a region projected by the light absorbing portion onto the central axis and a central thickness region of the dual molded lens element is dT, a thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.2 <dT/CT < 3.0.
1. An optical lens assembly, comprising at least one dual molded lens element, the dual molded lens element having a central axis and comprising:
a light transmitting portion, comprising:
an optical effective region; and 
a lens peripheral region surrounding the optical effective region; and
a light absorbing portion surrounding the optical effective region, wherein the light transmitting portion and the light absorbing portion are made of different plastic materials with different colors, and the light absorbing portion comprises:
at least three gate portions surrounding the central axis, wherein the at least three gate portions are all located on a same surface of an object-side surface and an image-side surface of the dual molded lens element;
wherein, the light transmitting portion and the light absorbing portion of the dual molded lens element are integrally formed by an injection molding;
wherein a gap between a region projected by the light absorbing portion onto the central axis and a central thickness region of the dual molded lens element is dT, a thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.2 <dT/CT < 3.0.
2. The optical lens assembly of claim 1, wherein the light transmitting portion and the light absorbing portion of the dual molded lens element are formed by a dual-shot injection molding.
2. The optical lens assembly of claim 1, wherein the light transmitting portion and the light absorbing portion of the dual molded lens element are formed by a dual-shot injection molding.
3. The optical lens assembly of claim 2, wherein a farthest vertical distance between the at least three gate portions and the central axis is Rg, an outer diameter of the light absorbing portion is Da, and the following condition is satisfied:
0.20 < 2Rg/Da < 0.97.
3. The optical lens assembly of claim 2, wherein a farthest vertical distance between the at least three gate portions and the central axis is Rg, an outer diameter of the light absorbing portion is Da, and the following condition is satisfied:
0.20 < 2Rg/Da < 0.97.
4. The optical lens assembly of claim 3, wherein each of the gate portions comprises a recess structure.
4. The optical lens assembly of claim 3, wherein each of the gate portions comprises a recess structure.
5. The optical lens assembly of claim 4, wherein the dual molded lens element further comprises:
at least one image-side connecting surface located on the image-side surface of the dual molded lens element for connecting to an optical element adjacent to the dual molded lens element in the optical lens assembly, wherein the image-side connecting surface surrounds the optical effective region, and all of the recess structure are disposed on the image-side connecting surface.
5. The optical lens assembly of claim 4, wherein the dual molded lens element further comprises:
at least one image-side connecting surface located on the image-side surface of the dual molded lens element for connecting to an optical element adjacent to the dual molded lens element in the optical lens assembly, wherein the image-side connecting surface surrounds the optical effective region, and all of the recess structure are disposed on the image-side connecting surface.
6. The optical lens assembly of claim 3, wherein all of the gate portions are located on a same plane.
6. The optical lens assembly of claim 3, wherein all of the gate portions are located on a same plane.
7. The optical lens assembly of claim 6, wherein the plane is perpendicular to the central axis.
7. The optical lens assembly of claim 6, wherein the plane is perpendicular to the central axis.
8. The optical lens assembly of claim 3, wherein the farthest vertical distance between the at least three gate portions and the central axis is Rg, the
outer diameter of the light absorbing portion is Da, and the following condition is satisfied:
0.50 < 2Rg/Da < 0.95.
8. The optical lens assembly of claim 3, wherein the farthest vertical distance between the at least three gate portions and the central axis is Rg, the
outer diameter of the light absorbing portion is Da, and the following condition is satisfied:
0.50 < 2Rg/Da < 0.95.
9. The optical lens assembly of claim 8, wherein a minimum opening diameter of the light absorbing portion surrounding the optical effective region is Damin, and an outer diameter of the dual molded lens element is DL, and the following condition is satisfied:
0.20 < Damin/DL < 0.80.
9. The optical lens assembly of claim 8, wherein a minimum opening diameter of the light absorbing portion surrounding the optical effective region is Damin, and an outer diameter of the dual molded lens element is DL, and the following condition is satisfied:
0.20 < Damin/DL < 0.80.
10. The optical lens assembly of claim 9, wherein the minimum opening diameter of the light absorbing portion surrounding the optical effective region is Damin, and the outer diameter of the dual molded lens element is DL, and the following condition is satisfied:
0.30 < Damin/DL < 0.70.
10. The optical lens assembly of claim 9, wherein the minimum opening diameter of the light absorbing portion surrounding the optical effective region is Damin, and the outer diameter of the dual molded lens element is DL, and the following condition is satisfied:
0.30 < Damin/DL < 0.70.
11. The optical lens assembly of claim 2, wherein a maximum thickness of the light absorbing portion is ETamax, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.3 < ETamax/CT < 2.5.
11. The optical lens assembly of claim 2, wherein a maximum thickness of the light absorbing portion is ETamax, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.3 < ETamax/CT < 2.5.
12. The optical lens assembly of claim 11, wherein the maximum thickness of the light absorbing portion is ETamax, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
1.0 < ETamax/CT < 2.5.
12. The optical lens assembly of claim 11, wherein the maximum thickness of the light absorbing portion is ETamax, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
1.0 < ETamax/CT < 2.5.
13. The optical lens assembly of claim 2, wherein a region projected by the light absorbing portion onto the central axis does not overlap with a region of the dual molded lens element on the central axis.
13. The optical lens assembly of claim 2, wherein a region projected by the light absorbing portion onto the central axis does not overlap with a region of the dual molded lens element on the central axis.
14. The optical lens assembly of claim 1, wherein the gap between the region projected by the light absorbing portion onto the central axis and a central thickness region of the dual molded lens element is dT, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.5 < dT/CT < 2.2.
14. The optical lens assembly of claim 1, wherein the gap between the region projected by the light absorbing portion onto the central axis and a central thickness region of the dual molded lens element is dT, the thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.5 < dT/CT < 2.2.
15. The optical lens assembly of claim 3, wherein an area of the dual molded lens element is AL, an area of the light absorbing portion is Aa, and the following condition is satisfied:
0.50 < Aa/AL < 0.94.
15. The optical lens assembly of claim 3, wherein an area of the dual molded lens element is AL, an area of the light absorbing portion is Aa, and the following condition is satisfied:
0.50 < Aa/AL < 0.94.
16. The optical lens assembly of claim 3, wherein an area of the dual molded lens element is AL, an area of the light absorbing portion is Aa, and the following condition is satisfied:
0.70 < Aa/AL < 0.94.
16. The optical lens assembly of claim 3, wherein an area of the dual molded lens element is AL, an area of the light absorbing portion is Aa, and the following condition is satisfied:
0.70 < Aa/AL < 0.94.
17. The optical lens assembly of claim 2, further comprising a plurality of optical elements;
wherein the dual molded lens element further comprises an image-side axial connecting structure, the image-side axial connecting structure comprises an axial connecting surface and at least one image-side connecting surface, wherein the at least one image-side connecting surface is away from the optical effective region than the axial connecting surface is therefrom;
wherein the image-side axial connecting structure is for aligning the dual molded lens element with the optical elements adjacent thereto.
17. The optical lens assembly of claim 2, further comprising a plurality of optical elements;
wherein the dual molded lens element further comprises an image-side axial connecting structure, the image-side axial connecting structure comprises an axial connecting surface and at least one image-side connecting surface, wherein the at least one image-side connecting surface is away from the optical effective region than the axial connecting surface is therefrom;
wherein the image-side axial connecting structure is for aligning the dual molded lens element with the optical elements adjacent thereto.
18. The optical lens assembly of claim 17, wherein an angle between the axial connecting surface and the at least one image-side connecting surface is a, and the following condition is satisfied:
95 degrees < a < 135 degrees.
18. The optical lens assembly of claim 17, wherein an angle between the axial connecting surface and the at least one image-side connecting surface is a, and the following condition is satisfied:
95 degrees < a < 135 degrees.
19. The optical lens assembly of claim 17, wherein the image-side axial connecting structure is disposed at least on the light absorbing portion.
19. The optical lens assembly of claim 17, wherein the image-side axial connecting structure is disposed at least on the light absorbing portion.
20. The optical lens assembly of claim 17, wherein the image-side axial connecting structure is aligned with at least two of the optical elements adjacent thereto.
20. The optical lens assembly of claim 17, wherein the image-side axial connecting structure is aligned with at least two of the optical elements adjacent thereto.
21. An electronic device, comprising:
a camera module comprising the optical lens assembly of claim 1 and an image sensor, and the image sensor is disposed on an image surface of the optical lens assembly.
21. An electronic device, comprising:
a camera module comprising the optical lens assembly of claim 1 and an image sensor, and the image sensor is disposed on an image surface of the optical lens assembly.
22. An electronic device, comprising: at least two camera modules facing toward a same side, wherein at least one of the at least two camera modules comprises the optical lens assembly of claim 1 and an image sensor, and the image sensor is disposed on an image surface of the optical lens assembly.
22. An electronic device, comprising: at least two camera modules facing toward a same side, wherein at least one of the at least two camera modules comprises the optical lens assembly of claim 1 and an image sensor, and the image sensor is disposed on an image surface of the optical lens assembly.




Allowable Subject Matter
Claims 1-22 would be allowable if the double patenting rejection set forth in this Office action is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record, Chou et al. (US 2017/0322394 A1, cited by applicant), discloses an optical lens assembly (Fig. 1A: imaging lens assembly 1000; or Fig.2A: imaging lens assembly 3000), comprising at least one dual molded lens element (Figs. 1A-1F: dual molded lens element 100; or Figs. 2A-2F: dual molded lens element 300), the dual molded lens element having a central axis (Figs.1A-1F; [0045]: the optical axis of the imaging lens assembly 1000 is also the central axis of the dual molded lens element 100; or Figs.2A-2f; [0077]: the optical axis of the imaging lens assembly 3000 is also the central axis of the dual molded lens element 300) and comprising:
a light transmitting portion (Figs.1A-1F; [0032]: light transmitting portion 130; or Figs.2A-2F; [0067]: light transmitting portion 330), comprising: 
an optical effective region (Fig. 1B; [0034]: effective optical section 133; or Fig.2B; [0069]: effective optical section 333); and
a lens peripheral region (Fig. 1B; [0034]: first annular surface 135; or Fig.2B; [0069]: first annular surface 335) surrounding the optical effective region (As shown in Figs. 1B and 2B); and
a light absorbing portion (Figs. 1A-1F; [0032]: light absorbing portion 150; or Figs.2A-2F: [0067]: light absorbing portion 350) surrounding the optical effective region (Fig. 1B; [0036]: the light absorbing portion 150 includes an opening 154, and the opening 154 is disposed correspondingly to the effective optical section 133.  Fig.2B and [0071] also disclose the light absorbing portion 350 includes an opening 354, and the opening 354 is disposed correspondingly to the effective optical section 333.  In other words, the light absorbing portion surrounds the optical effective region), wherein the light transmitting portion and the light absorbing portion are made of different plastic materials with different colors ([0035]: “a plastic material and a color of the light absorbing portion 150 are different from a plastic material and a color of the light transmitting portion 130”; [0070]: “a plastic material and a color of the light absorbing portion 350 are different from a plastic material and a color of the light transmitting portion 330”), 
wherein, the light transmitting portion and the light absorbing portion of the dual molded lens element are integrally formed by an injection molding ([0041]: “The light transmitting portion 130 and the light absorbing portion 150 can be formed by the dual-shot injection molding method.” Also see [0067]: “the light transmitting portion 330 and the light absorbing portion 350 of the dual molded lens element 300 are formed by a dual-shot injection molding method”).
The prior art of record, Matsuo et al. (JP2014237260A, cited by applicant, English translation attached), teaches the light absorbing portion comprises: at least three gate portions surrounding the central axis (Figs. 1, 2 and 4(a)-4(b): four remaining gates 33).
However, the prior art of record fails to disclose or reasonably suggest: “wherein a gap between a region projected by the light absorbing portion onto the central axis and a central thickness region of the dual molded lens element is dT, a thickness of the dual molded lens element close to the central axis is CT, and the following condition is satisfied:
0.2 <dT/CT < 3.0” in combination with other limitations recited in the claim.

Claims 2-22 would be allowable as being dependent from claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watanabe (US 2020/0285029 A1) discloses an imaging lens including a lens provided with an effective optical surface and an edge region formed surrounding the effective optical surface and formed by injection molding of a plastic material; and a lens barrel configured to accommodate and hold the lens, wherein the lens has the edge region with an outline formed in a polygonal shape, the lens barrel has an inner circumferential surface with at least one linear portion formed in a position to accommodate the lens.
Lin et al. (US 2017/0322395 A1) discloses an imaging lens assembly includes a plurality of lens elements, wherein at least one of the lens elements is a dual molded lens element. The dual molded lens element includes a light transmitting portion and a light absorbing portion.
Ito (US 2016/0370556 A1) discloses an optical lens has an optical function portion having an optical function, and a flange portion formed around the optical function portion. The flange portion has a cut section, which is formed by cutting a gate portion, on a side surface thereof.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696